ON REHEARING.
Rothrock, Ch. J.
3. practice in the supreme court; rehearing. A petition for rehearing having been granted, and this cause having been again submitted to us, appellees complain that the original submission was ex parte, upon an imperfect abstract, prepared by appellants, and not agreed to by appellee, and upon the rehearing they file an additional abstract, making important corrections in that filed by appellant.
This additional abstract we cannot consider. Cramer v. The City of Burlington, 45 Iowa, 627. Eule 19 of this court requires the appellant to file a printed abstract of the record in the cause. Eule 20 provides that if the appellee’s counsel shall deem appellant’s abstract imperfect or unfair he may file such further or additional abstract as he shall deem necessary to a full understanding of the questions presented to this court for decision. These rules dispense with the necessity of filing transcripts in a large majority of cases. It is the right, however, of the appellee to require appellant *634to file a transcript. This right is exercised by motion, and if, upon the motion being made, the transcript be not filed in such reasonable time as may be fixed, the appeal must be dismissed.
This much upon the question of practice raised by the petition for rehearing.
We have again examined the record as it was originally submitted to us, and are satisfied that the statements of fact contained in the foregoing opinion are correct.
Upon those facts we have no doubt of the correctness of our conclusion. The acts of the city council conclusively show an abandonment of any right to the land. They do not appear to be the unauthorized acts of certain officers of the city, but to be the acts of the city council.
The former opinion is adhered to, and the cause is remanded for a new trial.
Former opinion adhered to.